DETAILED ACTION
This is in response to application filed on May 29th, 2019 in which claims 1-14 were presented for examination, amended by preliminary amendment 10/1/19 such that claims 15-28 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 10/1/19; 1/23/2020; 6/8/22 have been considered by the examiner.
Drawings
Drawings were received on 10/1/19 via preliminary amendment.  These drawings are unacceptable because they contain new matter.  Specifically, elements 11f and 20 were originally disclosed in the specification but were not illustrated in the drawings.  
Pertaining to element 20: The original disclosure only recited on page 13 “workstation 1…comprises a second traversing device 20, with the aid of which the yarn 2 can be traversed between the diverting unit 8 and the package 9.  The yarn can be wound on a width of the package 9 with the aid of the second traversing device 20.”   However, such a recitation does not provide support for the illustration of the preliminary amendment, such as the location illustrated for element 20 in Figs. 1-3, such as its proximity to package 9.
Pertaining to element 11f: The original disclosure only recited on page 14 “drive 11f assigned to the second traversing device 20”.  However, similarly as aforementioned, such a recitation does not provide support for the illustration of the preliminary amendment, such as the location illustrated for element 11f in Figs. 1-3, such as its proximity to package 9 and/or to second traversing device 20.
As such, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
beginning page 13, reference “second traversing device 20”
beginning page 14 reference “drive 11f”
examiner recommends the removal of these numerals from the specification
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 2 “the workstation can be a card.” should have the period removed
Page 2 “a roller.” should have the period removed
Page 4 “failure probaility” should read “failure probability”
Page 6 “load variable profile.” should have the period removed
Page 6 “blockages.” should have the period removed
Page 11 “drive.” should have the period removed
page 14 “at least one drive 11” needs review as 11 is not in the drawings, only 11a-11e
Page 14 “treatment means.” should have the period removed
Page 14 needs review as to whether the drive assignations should also include those for reference numerals 8, 9, and 19 disclosed on page 13
Page 15 after “stator field” is recommended “N-S” for consistency between drawings and specification
Page 15 after “rotor field”, “N-S” should read “N’-S’” for consistency between drawings and specification
Page 19 “11 drive” needs review as 11 is not in the drawings, only 11a-11e
Appropriate correction is required.
Claim Objections
Claim(s) 15-28 is/are objected to because of the following informalities: 
At the outset, examiner notes that claims need to be reviewed for proper antecedent basis.
Beginning in Claim 15 Line 5, the term “the drive” needs review.  At least part of the preamble of Claim 15 seems to state that the method is for a single workstation, wherein Claim 15 Lines 2-3 indicate that a single workstation includes at least one drive.  As such, review is needed whether Claim 15 Line 5 (and related recitations) contain a typographical error and should read “the at least one drive” or if Claim 15 Line 5 (and related recitations) means to claim a particular drive. 
The term “the workstation” in Claim 15 Lines 3-4 needs review.  Especially as Claim 15 Line 2 refers to “plurality of the workstations”, Claim 15 Line 3 could be referring to a specific workstation of the plurality.  As best understood, Claim 15 Lines 3-4 is referring to a respective workstation.  The language of Claim 15 Lines 1-4 is recommended for review, such as “wherein for each respective workstation there is at least one drive associated with a treatment device to treat a fiber material, the method for each respective workstation comprising”
Relatedly, Claim 15 Lines 5-6 “the functional status of the treatment device” may be referring to a specific treatment device among the plurality of workstations and therefore also a particular functional status among the plurality of workstations; review is needed
Relatedly, Claim 15 Line 5 “a load variable” and Line 7 “the load variable” could be referring to a specific load variable among the plurality of workstations, and needs review
Relatedly, Claim 15 Line 7 “the drive”
Claim 16 Line 1 “the drive”
Claim 16 Line 3 “the workstation” and related recitations
Claim 17 Line 2 “the measured load variable”
Claim 17 Lines 2-5 “the treatment device or drive”
Claim 17 Line 5-7 “the workstation”
Claim 18 Line 2 “the treatment device”
Claim 19 “the load variable”
Claim 20 “measurements of the load variable” needs further review; up until Claim 20, Claims only recite a single measurement of the load variable; as such, it is borderline unclear where a plurality of measurements originate
Claim 21 Lines 2-4 “the load variable,” “the workstation”, “the measured load variable”
Especially as Claim 21 Line 2 “the load variable” is referring to a “reference profile”, review is needed as to whether it is a single load variable or multiple in order to create a profile
Claim 22 Line 2 “the treatment device”
Claim 23 Lines 2-3 “the measured load variable”, “the same measured load variable”
Claim 23 Lines 2-3 “first workstation” and “second work station” are not clear how they relate back to “workstation”, “the workstation”, “plurality of workstations” established in Claim 15
Claim 24 Line 2 “first drive of a workstation” are not clear how they relate back to “at least one drive”, “the drive”, “a workstation”, “the workstation”, “plurality of workstations” established in Claim 15
Similarly, Claim 24 Lines 3-4 “second drive of the same workstation”
Claim 25 “the measured load variable”
Claim 26 “the measured load variable”
Claim 27 “the load variable”
Claim 28 Line 4 “the treatment device” needs review; Claim 28 established “each workstation comprising at least one treatment device”; Line 4 needs review as to how it relates to the rest of the treatment devices on the same workstation and/or the other workstations of the plurality
Claim 28 Line 5 “the drive”; which drive of a singular workstation or a plurality of workstations is this referring to
Claim 28 Line 6 “the treatment device”
Claim 28 Line 6 “the measured load variable” needs review whether it should read “the load variable”, and how it relates to other load variables of other drives
Claim 28 Line 7 “the drive” 
Due to the plethora of objections, best efforts have been made to indicate the antecedent basis issues for applicant review.  
Claim 23 Line 3 “work station” should read “workstation”
Claim 27 “function status” should read “functional status” for consistency throughout the claims and specification
Claim 28 Line 2 “on treatment” should read “one treatment”
Claim 28 Line 7 “angel” should read “angle”
Disagreement with any of the aforementioned may warrant at least 112(b) indefiniteness rejections without constituting a new rejection.
Appropriate correction is required.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Since Claim 15 preamble seems to be a method for a singular workstation, Claim 15 Lines 5-7 will be interpreted as being for a singular workstation
Claims 15-27 “the drive” will be interpreted “the at least one drive”
Claim 20 will be interpreted as the beginning of multiple measurements of the load variable
Claims 23, 24 will be interpreted as either the same or different workstations than that previously claimed, similarly first and second drives
Claim 28 “treatment device” will be interpreted “at least one treatment device”
Claim 28 controller and associated recitations will be interpreted “a controller at each workstation”
Overall, claims will be interpreted as elements on a same, singular workstation unless otherwise specified (Claim 23)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-19, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (USPN 4646391) in view of Greis et al (USPN 5636411), herein Greis, and Larsson et al (US Publication 2013/0221894), herein Larsson.
Regarding Claim 15, Wolf teaches a method for determining a functional status at a workstation of a textile machine (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure for the method, see Fig. 1, abstract "spinner …having at least one drawing roller arrangement, the bottom rollers of which are driven by at least one electric motor. For the purpose of identifying specific malfunctions and setting errors, a monitor is allocated to the electric motor, or to at least one of the electric motors, which monitors its power input and/or torque", wherein spinner indicates presence of a workstation; wherein it is of a textile machine inasmuch as it handles fiber/thread as indicated in Fig. 1 and Col. 1 Lines 34-40 "malfunction caused by fiber laps (also known as sliver laps, or laps for short) that may form in the bottom or top roller of the drawing roller arrangement as a consequence of thread breakages.  If such a lap is not eliminated…it will…ultimately increasing block sections of the drawing roller arrangements"; Col. 5 Lines 8-14 "if there is a lap formation in a drawing roller 15…that it leads to a considerable increase in power input of the electric motor 22, which is in excess of the set threshold value of the sensor 29, the threshold switch 29 responds"),
wherein (each) workstation includes at least one drive (22) associated with a treatment device (10) configured at the workstation to treat a fiber material (see Fig. 1; as for drive--Col. 4 Lines 11-13 "electric motor 22 which serves only to drive the bottom rollers 11, 12, 13"; as for treatment device-- Col. 3 Lines 54-55, 57-58, 60-62 "drawing roller arrangement 10 having three bottom rollers 11, 12, 13…bottom roller 11, 12, 13 are pressed against the top rollers 14…sliver 16…always passes through each drawing roller"; as for treatment -- the process of sliver 16, such as for twisting afterwards; as for fiber material--sliver/yarn), the method comprising:
measuring a load variable (P) of the drive and determining the functional status of the treatment device based on the measured load variable (Col. 4 Lines 35-38 "power P…absorbed by the motor…is constantly measured by…monitor 23"; Col. 1 Lines 34-40 "malfunction caused by fiber laps (also known as sliver laps, or laps for short) that may form in the bottom or top roller of the drawing roller arrangement as a consequence of thread breakages.  If such a lap is not eliminated…it will…ultimately increasing block sections of the drawing roller arrangements"; Col. 5 Lines 8-14 "if there is a lap formation in a drawing roller 15…that it leads to a considerable increase in power input of the electric motor 22, which is in excess of the set threshold value of the sensor 29, the threshold switch 29 responds"; wherein lap formation is a functional status).

Wolf does not explicitly teach the workstation being of a textile machine that includes a plurality of the workstations.

Greis teaches the workstation being of a textile machine that includes a plurality of the workstations (see Fig. 1; Col. 4 Lines 34-36 "textile machine…is an open-end rotor spinning machine with a plurality of spinning stations installed next to each other"; Col. 4 Lines 41-42 "textile machine 1"; Col. 4 Lines 36-37 "each spinning station is assigned a can 2").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wolf’s textile machine workstation to be of a plurality of workstations on that textile machine as taught by Greis, as Greis indicates this is a known setup in the art such as for manufacturing efficiency.

Wolf also does not explicitly teach wherein the load variable is a load angle of the drive.
	However, Wolf measures the current (as aforementioned, Wolf measures the power absorbed, wherein Col. 4 Line 35 P = UeffIeffcosφ, wherein the symbols are explained in Col. 2 Line 35 “constant voltage Ueff (effective voltage)” and Col. 2 Lines 37-38 “Ieff, i.e….effective current [input]”).

Larsson teaches load angle as a result of measuring current ([0014] "load angle of a motor, i.e. the angle between the rotor of the motor and the main direction of the magnetic field that is generated by the motor coils, also increases with increasing (mechanical) motor load"; [0016] "determination...of the amount of the mechanical motor load (also called load or load value) that is represented by the load angle...is based on the voltage...and thereby influences the coil current", wherein it is known in the art that voltage and current are related, and therefore load angle and current).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wolf’s load variable to be of load angle as taught by Larsson especially as Wolf already indicated that measuring power would then also measure the current input, and Larsson teaches deriving the load angle from the current, as part of a choice to utilize load angle instead of just current as a simple substitution of one measurable variable for another or in tandem to gain a fuller picture of the entire system; especially as current and load angle are related as taught, it would have been within the skill of one of ordinary skill in the art to choose and utilize the load angle instead of merely the value of current or power.
	Regarding Claim 16, modified Wolf teaches all the claimed limitations as discussed above in Claim 15.
	Wolf further teaches wherein the drive is associated with one or more of an opening unit, a spinning rotor, a traversing device, a pair of delivery rollers, a package, or a winding roller of the workstation (wherein the drawing roller arrangement 10 constitutes at least a pair of delivery rollers, inasmuch as the rollers deliver).
	Regarding Claim 17, modified Wolf teaches all the claimed limitations as discussed above in Claim 15.
	Wolf further teaches detecting one or more of the following from the measured load variable: a blockage of the treatment device or drive; a case of wear of the treatment device or drive; a failure probability of the treatment device or drive; a service life of the treatment device or drive; a maintenance interval of the treatment device or drive; productivity of the workstation; presence of a fiber material in the workstation; or a possibility of resolving causes of error at the workstation (Col. 1 Lines 34-40 "malfunction caused by fiber laps (also known as sliver laps, or laps for short) that may form in the bottom or top roller of the drawing roller arrangement as a consequence of thread breakages.  If such a lap is not eliminated…it will…ultimately increasing block sections of the drawing roller arrangements”; Col. 5 Lines 8-14 "if there is a lap formation in a drawing roller 15…that it leads to a considerable increase in power input of the electric motor 22, which is in excess of the set threshold value of the sensor 29, the threshold switch 29 responds"; wherein the threshold switch responds to a blockage, which can indicate a failure probability, which can indicate a maintenance interval inasmuch as there is a need for maintenance, which can indicate lack of productivity, which can indicate presence of a fiber material due to lap formation, which can indicate a possibility of resolving causes of error such as the malfunction due to lap formation).
Regarding Claim 18, modified Wolf teaches all the claimed limitations as discussed above in Claim 15.
Wolf further teaches detecting blockage of the treatment device from the measured load variable (Col. 1 Lines 34-40 "malfunction caused by fiber laps (also known as sliver laps, or laps for short) that may form in the bottom or top roller of the drawing roller arrangement as a consequence of thread breakages.  If such a lap is not eliminated…it will…ultimately increasing block sections of the drawing roller arrangements"; Col. 5 Lines 8-14 "if there is a lap formation in a drawing roller 15…that it leads to a considerable increase in power input of the electric motor 22, which is in excess of the set threshold value of the sensor 29, the threshold switch 29 responds").

Wolf at least suggests detecting blockage before the treatment device reaches an end position or a stop position along a working path thereof (see aforementioned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wolf’s detection to be before a stop/broken position in order to make effective the notice of malfunction.
Regarding Claim 19, modified Wolf teaches all the claimed limitations as discussed above in Claim 15.
Wolf further teaches monitoring whether the load variable exceeds or falls below a limiting value (Col. 5 Lines 8-14 "if there is a lap formation in a drawing roller 15…that it leads to a considerable increase in power input of the electric motor 22, which is in excess of the set threshold value of the sensor 29, the threshold switch 29 responds"). 
Regarding Claim 27, modified Wolf teaches all the claimed limitations as discussed above in Claim 15.
Wolf further teaches wherein a controller (23) at the workstation measures the load variable and determines the functional status (Col. 1 Line 68 “electric motor (22)…is provided with a monitor (23...)”;a s for measuring-- Col. 4 Lines 35-38 "power P…measured by…monitor 23"; as for determining-- see Fig. 1, wherein switch 29 that determines the functional status is part of monitor 23).

Claim(s) 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (USPN 4646391) in view of Greis et al (USPN 5636411), herein Greis, and Larsson et al (US Publication 2013/0221894), herein Larsson, as applied to Claim(s) 15-19, 27 above, further in view of Levermann and Schweers (DE 102010009164), herein Levermann.
Regarding Claim 20, modified Wolf teaches all the claimed limitations as discussed above in Claim 15.
Modified Wolf does not explicitly teach creating a load variable profile based on measurements of the load variable.

Levermann teaches creating a load variable profile based on measurements of the load variable ([0024] "electrical current…generated by the electric motor M"; [0024] "by comparing the current current curve over time I(t) with a specified and stored current curve (comparison parameter Bv), the deteriorated state of wear of the spinning position 1 or the motor M can be closed").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wolf’s load variable measurement, as provided by Larsson, such that there are multiple measurements to create a load variable profile as taught by Levermann especially as Levermann teaches it is known to do so with current-related values, and Wolf’s load variable/angle is current-related, such as in order to be able to compare with a reference profile and act accordingly ([0024]).
Regarding Claim 21, modified Wolf teaches all the claimed limitations as discussed above in Claim 20.
Levermann further teaches creating a reference profile of the load variable (see aforementioned) and
comparing the measured load variable to the reference profile (see aforementioned).

Levermann at least suggests creating during a first start phase of the workstation (see aforementioned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wolf’s reference profile, as taught by Levermann, to be created during a first start phase in order to catch malfunctions earlier than later.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (USPN 4646391) in view of Greis et al (USPN 5636411), herein Greis, and Larsson et al (US Publication 2013/0221894), herein Larsson.
Regarding Claim 28, Wolf teaches a textile machine (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Fig. 1, abstract "spinner …having at least one drawing roller arrangement, the bottom rollers of which are driven by at least one electric motor. For the purpose of identifying specific malfunctions and setting errors, a monitor is allocated to the electric motor, or to at least one of the electric motors, which monitors its power input and/or torque", wherein spinner indicates presence of a workstation; wherein it is of a textile machine inasmuch as it handles fiber/thread as indicated in Fig. 1 and Col. 1 Lines 34-40 "malfunction caused by fiber laps (also known as sliver laps, or laps for short) that may form in the bottom or top roller of the drawing roller arrangement as a consequence of thread breakages.  If such a lap is not eliminated…it will…ultimately increasing block sections of the drawing roller arrangements"; Col. 5 Lines 8-14 "if there is a lap formation in a drawing roller 15…that it leads to a considerable increase in power input of the electric motor 22, which is in excess of the set threshold value of the sensor 29, the threshold switch 29 responds"), comprising:
(each) workstation comprising at least one treatment device (10) configured to treat a fiber material (see Fig. 1; as for treatment device-- Col. 3 Lines 54-55, 57-58, 60-62 "drawing roller arrangement 10 having three bottom rollers 11, 12, 13…bottom roller 11, 12, 13 are pressed against the top rollers 14…sliver 16…always passes through each drawing roller"; as for treatment -- the process of sliver 16, such as for twisting afterwards; as for fiber material--sliver/yarn; Wolf teaches the treatment device which meets the structural limitations in the claims and performs the functions as recited such as being capable of treating fiber, especially in light of the recitations);
a drive (22) at (each) workstation associated with the treatment device (as for drive--see Fig. 1; Col. 4 Lines 11-13 "electric motor 22 which serves only to drive the bottom rollers 11, 12, 13");
a controller (23) configured to measure a load variable (P) of the drive and determine a functional status of the treatment device based on the measured load variable (Col. 1 Line 68 “electric motor (22)…is provided with a monitor (23...)”;as for measuring-- Col. 4 Lines 35-38 "power P…measured by…monitor 23"; as for determining-- see Fig. 1, wherein switch 29 that determines the functional status is part of monitor 23; as for functional status based on measured load variable--see aforementioned, such as Col. 1 Lines 34-40 "malfunction caused by fiber laps (also known as sliver laps, or laps for short) that may form in the bottom or top roller of the drawing roller arrangement as a consequence of thread breakages.  If such a lap is not eliminated…it will…ultimately increasing block sections of the drawing roller arrangements"; Col. 5 Lines 8-14 "if there is a lap formation in a drawing roller 15…that it leads to a considerable increase in power input of the electric motor 22, which is in excess of the set threshold value of the sensor 29, the threshold switch 29 responds"; Wolf teaches the controller and drive which meets the structural limitations in the claims and performs the functions as recited such as being capable of measuring a load variable and determining a functional status as recited, especially in light of the recitations).

Wolf does not explicitly teach the textile machine comprising a plurality of workstations.

Greis teaches a textile machine comprising a plurality of workstations (see Fig. 1; Col. 4 Lines 34-36 "textile machine…is an open-end rotor spinning machine with a plurality of spinning stations installed next to each other"; Col. 4 Lines 41-42 "textile machine 1"; Col. 4 Lines 36-37 "each spinning station is assigned a can 2").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wolf’s textile machine workstation to be of a plurality of workstations on that textile machine as taught by Greis, as Greis indicates this is a known setup in the art such as for manufacturing efficiency.

Wolf also does not explicitly teach wherein the load variable is a load angle of the drive.
However, Wolf measures the current (as aforementioned, Wolf measures the power absorbed, wherein Col. 4 Line 35 P = UeffIeffcosφ, wherein the symbols are explained in Col. 2 Line 35 “constant voltage Ueff (effective voltage)” and Col. 2 Lines 37-38 “Ieff, i.e….effective current [input]”).

Larsson teaches load angle as a result of measuring current ([0014] "load angle of a motor, i.e. the angle between the rotor of the motor and the main direction of the magnetic field that is generated by the motor coils, also increases with increasing (mechanical) motor load"; [0016] "determination...of the amount of the mechanical motor load (also called load or load value) that is represented by the load angle...is based on the voltage...and thereby influences the coil current", wherein it is known in the art that voltage and current are related, and therefore load angle and current).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wolf’s load variable to be of load angle as taught by Larsson especially as Wolf already indicated that measuring power would then also measure the current input, and Larsson teaches deriving the load angle from the current, as part of a choice to utilize load angle instead of just current as a simple substitution of one measurable variable for another or in tandem to gain a fuller picture of the entire system; especially as current and load angle are related as taught, it would have been within the skill of one of ordinary skill in the art to choose and utilize the load angle instead of merely the value of current or power.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feller (DE 2950063) in view of Larsson et al (US Publication 2013/0221894), herein Larsson.
Regarding Claim 15, Feller teaches a method for determining a functional status at a workstation of a textile machine (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure for the method, see Fig. 1; [0017] “[Fig.] 1 shows a circuit diagram of a monitoring circuit”, wherein the existence of a circuit indicates a workstation, furthermore in light of 0009] "monitoring circuit in spinning or twisting machines with individual drives of their spindles can be used to detect thread breakages of the threads running to the spindles at each individual spinning position"; as for determining functional status for textile machine--[0003] "monitoring circuit for textile machines"),
 wherein each workstation includes at least one drive (11) associated with a treatment device (13) configured at the workstation to treat a fiber material (see aforementioned, such as [0040] "working element 13"; [0023] "all electric motors 11 are...used to drive one working element 13 each"; [0041] "one or more work elements driven by the associated single drive"; [0041] "working element can preferably be a spindle of a spinning or twisting machine or a winding device…a drafting device, stretching device, shrinking device", wherein treatment device can be spindle), the method comprising:
measuring a load variable of the drive and determining the functional status of the treatment device based on the measured load variable ([0031] "if the phase difference between the pulses of these two pulse sequences exceeds a predetermined amount…this means that the load on the individual drive having the relevant electric motor 11 has changed in a way that is due to an operating fault, e.g. [0032] a thread breakage", wherein the pulses are monitored and therefore measured, and measuring pulse sequences is measuring load and therefore indicating functional status; see also rejection of Claim 22 below for details of the measurements, such as [0034], [0036], [0038]).

Feller at least suggests the textile machine includes a plurality of the workstations ([0009] "monitoring circuit in spinning or twisting machines with individual drives of their spindles can be used to detect thread breakages of the threads running to the spindles at each individual spinning position", wherein one of ordinary skill in the art understands that spindles are on separate workstations and therefore indicates a plurality of workstations; Fig. 1 is furthermore of an individual workstation’s circuit as evidenced by different motors for different working elements, wherein one of ordinary skill in the art again understands that the structures disclosed for said working elements are further for a single workstation, see [0041] "working element can preferably be a spindle of a spinning or twisting machine or a winding device…a drafting device, stretching device, shrinking device"; [0041] "one or more work elements driven by the associated single drive"; [0040] "working element 13"; [0023] "all electric motors 11 are...used to drive one working element 13 each").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feller’s textile machine, if necessary, such that it had a plurality of workstations, as it is a known setup for manufacturing efficiency (see extrinsic evidence Greis et al USPN 5636411).

Feller does not explicitly teach wherein the load variable is a load angle of the drive.
However, Feller does teach that the load variable involves current ([0038] “occurrence of this level can now be evaluated to trigger an alarm…since the phase position of the pulse sequence D1 is guided by the overall current, there are no significant phase shifts between signal D1 and signal D2 as long as the current of the relevant motor 11 only changes normally…on the other hand, the current and thus its phase shift of a motor 11 changes significantly relative to the currents of the other motors 11 if an operating fault (e.g. a thread breakage) occurs at it or at its assigned workstation, so that this results in a corresponding phase shift of signal D2 to signal D1”).

Larsson teaches load angle as a result of measuring current ([0014] "load angle of a motor, i.e. the angle between the rotor of the motor and the main direction of the magnetic field that is generated by the motor coils, also increases with increasing (mechanical) motor load"; [0016] "determination...of the amount of the mechanical motor load (also called load or load value) that is represented by the load angle...is based on the voltage...and thereby influences the coil current", wherein it is known in the art that voltage and current are related, and therefore load angle and current).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feller’s load variable to be of load angle as taught by Larsson especially as Feller already indicated measuring the current, and Larsson teaches deriving the load angle from the current, as part of a choice to utilize load angle instead of just current as a simple substitution of one measurable variable for another or in tandem to gain a fuller picture of the entire system; especially as current and load angle are related as taught, it would have been within the skill of one of ordinary skill in the art to choose and utilize the load angle instead of merely the value of current.

Claim(s) 20, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feller (DE 2950063) in view of Larsson et al (US Publication 2013/0221894), herein Larsson, as applied to Claim(s) 15 above, further in view of Levermann and Schweers (DE 102010009164), herein Levermann.
Regarding Claim 20, modified Feller teaches all the claimed limitations as discussed above in Claim 15.
Feller does not explicitly teach creating a load variable profile based on measurements of the load variable.

Levermann teaches creating a load variable profile based on measurements of the load variable ([0024] "electrical current…generated by the electric motor M"; [0024] "by comparing the current current curve over time I(t) with a specified and stored current curve (comparison parameter Bv), the deteriorated state of wear of the spinning position 1 or the motor M can be closed").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feller’s load variable measurement, as provided by Larsson, such that there are multiple measurements to create a load variable profile as taught by Levermann especially as Levermann teaches it is known to do so with current-related values, and Feller’s load variable/angle is current-related, such as in order to be able to compare with a reference profile and act accordingly ([0024]).
Regarding Claim 22, modified Feller teaches all the claimed limitations as discussed above in Claim 20.
Modified Feller further teaches comparing an instantaneous position of the treatment device with a progression of the load variable profile (as aforementioned, the treatment device is the spindle; the load variable profile is of currents, of load angles; wherein a load variable at a first drive is already related to an instant position of the first drive’s treatment device; as such, comparing a load variable with a progression of the load variable profile meets the recitation; see the following recitations--inasmuch as Feller is comparing load variable of first drive with the load variables of all the other drives  (and therefore of a progression of the load variable profile with Levermann I(t)), recitation is met; [0034] "voltage signal U1...proportional to...voltage of all motors 11"; [0034] "voltage U2 applied to the individual comparison device 41, which latter voltage is proportional to the motor current of the electric motor 11 assigned to this comparison device 41", indicating that X1 is for all motors, X2 is for individual; [0036] "individual pulses of the comparison signal D2 changes when the load on the motor assigned this relevant comparison device 41 deviates from the load on the other motors 11", again indicating X2 is for individual; for comparing--[0038] "phase position of the pulse sequence D1 is guided by the overall current, there are no significant phase shifts between signal D1 and signal D2 as long as the current of the relevant motor 11 only changes normally...on the other hand, the current and thus its phase shift of a motor 11 changes significantly relative to the currents of the other motors 11 if an operating fault (e.g. a thread breakage) occurs at it or at its assigned work station, so that this results in a corresponding phase shift of signal D2 to signal D1").
Regarding Claim 24, modified Feller teaches all the claimed limitations as discussed above in Claim 20.
Feller further teaches comparing a first measured load variable or first load variable profile of a first drive of a workstation to a second measured load variable or second load variable profile of a second drive of the same workstation (see rejection of Claim 22 wherein Feller is comparing load variable of first drive with the load variables of all the other drives; as such, since comparing load variable of a first drive with the load variable of all the other drives on the same workstation, wherein the second drive is part of all the other drives, the recitation is met; see rejection of Claim 15 for explanation of Fig. 1 being of an individual workstation).

Claim(s) 23, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feller (DE 2950063) in view of Larsson et al (US Publication 2013/0221894), herein Larsson, and Levermann and Schweers (DE 102010009164), herein Levermann, as applied to Claim(s) 20, 22, 24 above, further in view of Nakade (USPN 5555712).
Regarding Claim 23, modified Feller teaches all the claimed limitations as discussed above in Claim 20.
Feller further teaches comparing the measured load variable or the load variable profile of a first workstation to the same measured load variable or load variable profile (see rejection of Claim 22 wherein Feller is comparing load variable of first drive with the load variables of all the other drives).

Feller does not explicitly teach comparing a variable or profile of a first workstation to the same variable or profile of a second workstation.

Nakade teaches comparing a variable or profile of a first workstation to the same variable or profile of a second workstation (see Fig. 9; Col. 3 Lines 11-12 "spinning machine 91 has...spindles each indicated at 92"; Col. 2 Lines 9-16 "by taking statistics of yarn quality information, including the breakage of yarn, uniformity, etc, for each spindle, there are obtained an average, dispersion and frequency distribution in the whole of the textile machine.  For example, if in the frequency distribution there is any spindle standing out conspicuous in comparison with many other spindles, the said spindle is judged to be deteriorated in the quality of yarn").
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feller’s comparison to include comparing its variable or profile between workstations as taught by Nakade for quality control, such as to be able to determine consistency across workstations and such that the workstations are in check with one another (Col. 2 Lines 13-16).
Regarding Claim 25, modified Feller teaches all the claimed limitations as discussed above in Claim 20.
Feller does not explicitly teach statistically evaluating the measured load variable or the load variable profile.
However, Feller does teach that the textile machine can be of a spinning machine with a spindle ([0020] “textile machine can preferably be a spinning machine”; [0009] “spindles at each individual spinning position”).

Nakade teaches statistically evaluating the variable or the variable profile for a spinning machine with a spindle (see Fig. 9; Col. 3 Lines 11-12 "spinning machine 91 has...spindles each indicated at 92"; Col. 2 Lines 9-16 "by taking statistics of yarn quality information, including the breakage of yarn, uniformity, etc, for each spindle, there are obtained an average, dispersion and frequency distribution in the whole of the textile machine.  For example, if in the frequency distribution there is any spindle standing out conspicuous in comparison with many other spindles, the said spindle is judged to be deteriorated in the quality of yarn", wherein taking the average is statistically evaluating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feller’s load variable such that it is statistically evaluated as taught by Nakade for quality control, such as to be able to determine consistency across workstations and such that the workstations are in check with one another (Col. 2 Lines 13-16).
Regarding Claim 26, modified Feller teaches all the claimed limitations as discussed above in Claim 20.
Feller does not explicitly teach generating a mean value of the measured load variable or the load variable profile.
However, Feller does teach that the textile machine can be of a spinning machine with a spindle ([0020] “textile machine can preferably be a spinning machine”; [0009] “spindles at each individual spinning position”).

Nakade teaches generating a mean value of the measured load variable or the load variable profile for a spinning machine with a spindle (see Fig. 9; Col. 3 Lines 11-12 "spinning machine 91 has...spindles each indicated at 92"; Col. 2 Lines 9-16 "by taking statistics of yarn quality information, including the breakage of yarn, uniformity, etc, for each spindle, there are obtained an average, dispersion and frequency distribution in the whole of the textile machine.  For example, if in the frequency distribution there is any spindle standing out conspicuous in comparison with many other spindles, the said spindle is judged to be deteriorated in the quality of yarn", wherein taking the average is statistically evaluating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feller’s load variable such that a mean value is generated as taught by Nakade for quality control, such as to be able to determine consistency across workstations and such that the workstations are in check with one another (Col. 2 Lines 13-16).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Wehde et al (USPN 4242860) directed to monitoring current consumption to indicate thread breakage; Schaeffler, Stahlecker, Bergmann (WO 2005/071148) directed to thread breakage causing blockage; de la Haye and Neumann (EP 3153609) directed to monitoring functional status from drive signals; Zubler (DE 3717749) directed to compensating based on error detection; Lehner and Mechel (DE 102005030273) directed to detecting blockage in a fan; Rencin et al (USPN 3974665) directed to detecting yarn breakage based on a magnetically responsive circuit; Stahlecker (USPN 5170953) directed to a current consumption detector for a driving motor; Mattingly (USPN 3316699), Bahlmann (USPN 6937918) directed to a plurality of workstations; Krawietz (WO 2016/074767) directed to power calculated from currents and voltages; Gotti and Ruggeri (EP 2053736) directed to controlling motor based on function of position of rotor; Koltze (USPN 6389788), Balboul (DE 102008037157), Iding (DE 102015008166) directed to comparing variables between workstations; Wermeester Juremo (CN 201031275) directed to spindle per workstation; Kousalik et al (USPN 10197548), Forche Theele Wedershoven (DE 102012023558) directed to comparing variables on a same workstation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732